Dear Mr. Kirkpatrick:
In response to your letter of August 31, 1982 and pursuant to Section 116.160.2, RSMo Supp. 1981, we have prepared the following ballot title for a statutory measure proposed by the initiative:
         Authorizes creation of consumers' utility organizations to represent utility consumers' interests in certain Public Service Commission proceedings and on appeal. Requires certain utilities to collect voluntary membership dues and mail materials for such consumers' organizations.
Very truly yours,
                                  JOHN ASHCROFT Attorney General